Title: To Thomas Jefferson from L. Ashburner, 16 December 1824
From: Ashburner, L.
To: Jefferson, Thomas

Sir
Decr 16th 1824 Stockbridge Massachusetts Berkshire County.During a long residence in India I had occasion to correspond with Captn Jacob Crowninshield of Salem to whom I sent two specimens of wheat of the most fertile Provinces: these specimens he wrote me, were forwarded to you, as one of the Judicious Agriculturists of the Union.I have taken the liberty of writing to you, to learn if these specimens vegetated and if they afforded grain of a superior quality.With very great respect I remain Sir Yours very ObtlyL Ashburner